DETAILED ACTION
1.	Applicant's amendment filed on May 17, 2021 has been entered.  Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed May 17, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 10-11 of Remarks, filed May 17, 2021 and Terminal Disclaimer filed May 17, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Troyansky; Lidror (US 9455981 B2) discloses a system and method for identifying infection of unwanted software on an electronic device is disclosed. A software agent configured to generate a bait and is installed on the electronic device. The bait can simulate a situation in which the user performs a login session and submits personal information or it may just contain artificial sensitive information. The output of the electronic device is monitored and analyzed for attempts of transmitting the bait. The output is analyzed by correlating the output with the bait and can be done by comparing information about the bait with the traffic over a computer network in order to decide about the existence and the location of unwanted software.
The prior art of record Richards; James L. et al. (US 6577691 B2) discloses a precision timing generator includes a combiner that provides a timing signal by combining a coarse timing signal and a fine timing signal derived from a phase-shifted sinusoidal signal that has a desired phase shift. The coarse timing generator generates the coarse timing signal from a clock signal and a timing command input. The fine timing generator includes a sinusoidal-signal generator that receives the clock signal and 
The prior art of record Hart; Jonathan et al. (US 10396990 B2) discloses Methods and systems for verifying asset identity. The system includes a rules engine executing a corpus of rules to analyze received fingerprint data regarding one or more assets in a network. The rules engine may execute the rules to create a synthetic fingerprint to provide more accurate and helpful information regarding a network asset.
The prior art of record Zwinger; Steven F. et al. (US 8457913 B2) discloses Embodiments of a system that determines a condition associated with an integrated circuit disposed on a circuit board are described. During operation, the system receives electromagnetic-interference (EMI) signals from one or more antennas while the integrated circuit is operating, where the one or more antennas are disposed on the circuit board. Then, the system analyzes the received EMI signals to determine the condition.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Troyansky; Lidror (US 9455981 B2), Richards; James L. et al. (US 6577691 B2), Hart; Jonathan et al. (US 10396990 B2), and Zwinger; Steven F. et al. (US 8457913 B2), do not disclose these specific limitations of obtaining target electromagnetic interference (EMI) signals by monitoring EMI signals generated by the target asset while the target asset is executing the sinusoidal load; generating a target EMI fingerprint from the target EMI signals; and comparing the target EMI fingerprint against a reference EMI fingerprint for the target asset to determine whether the target asset contains unwanted electronic components (emphasis added), as set forth in claim 1, similar to claims 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        May 21, 2021